Case 13-28361        Doc 54     Filed 04/04/19     Entered 04/04/19 15:11:00          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28361
         April Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/16/2013.

         2) The plan was confirmed on 10/11/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/24/2014, 03/17/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/18/2014, 12/16/2014, 02/10/2017.

         5) The case was completed on 12/05/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,898.00.

         10) Amount of unsecured claims discharged without payment: $13,409.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28361       Doc 54     Filed 04/04/19    Entered 04/04/19 15:11:00                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $45,342.00
        Less amount refunded to debtor                         $947.00

 NET RECEIPTS:                                                                                 $44,395.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,954.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,141.04
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,095.04

 Attorney fees paid and disclosed by debtor:              $1,046.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC            Unsecured         849.00        849.27           849.27        417.51        0.00
 ANTIO LLC                     Unsecured      1,274.00       1,328.46         1,328.46        653.08        0.00
 BANK OF AMERICA               Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE BANK USA          Unsecured         824.00        824.90           824.90        405.53        0.00
 CASHCALL INC                  Unsecured      5,544.00       1,513.92         1,268.97      1,268.97        0.00
 ILLINOIS STUDENT ASSIST COMM  Unsecured      7,191.00       9,054.42         9,054.42      4,451.21        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured            NA         235.81           235.81        115.93        0.00
 LVNV FUNDING                  Unsecured            NA         596.37           596.37        293.18        0.00
 LVNV FUNDING                  Unsecured      1,049.00       1,101.89         1,101.89        541.70        0.00
 ONEMAIN                       Unsecured      5,267.00       3,645.70         3,645.70      1,792.25        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,485.00       1,485.08         1,485.08        730.07        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         979.00        979.56           979.56        481.56        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,594.00       2,594.72         2,594.72      1,275.58        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,223.00       2,223.58         2,223.58      1,093.13        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         367.00        367.99           367.99        180.91        0.00
 RJM ACQUISITIONS LLC          Unsecured            NA          61.24            61.24          30.11       0.00
 EDUCATION USDOE/GLELSI        Unsecured     45,166.00            NA               NA            0.00       0.00
 EDUCATION USDOE/GLELSI        Unsecured      2,773.00            NA               NA            0.00       0.00
 ZIP19.COM                     Unsecured      1,300.00            NA               NA            0.00       0.00
 CHASE                         Unsecured         102.00           NA               NA            0.00       0.00
 CHASE                         Unsecured      1,605.00            NA               NA            0.00       0.00
 CHECK N GO                    Unsecured      1,000.00            NA               NA            0.00       0.00
 BUREAU OF COLLECTION R/COLUMB Unsecured          23.00           NA               NA            0.00       0.00
 PLS LOAN STORE                Unsecured         650.00           NA               NA            0.00       0.00
 SPRINT CORP                   Unsecured         548.85        465.21           465.21        228.70        0.00
 TD BANK USA NA                Unsecured         411.00        411.17           411.17        202.13        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28361      Doc 54     Filed 04/04/19    Entered 04/04/19 15:11:00              Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim        Claim         Claim        Principal      Int.
 Name                            Class    Scheduled     Asserted      Allowed         Paid         Paid
 US DEPARTMENT OF EDUCATION   Unsecured     45,166.00    48,259.00     48,259.00      23,724.44        0.00
 US DEPARTMENT OF EDUCATION   Unsecured      2,773.00      2,876.22      2,876.22      1,413.97        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal               Interest
                                                        Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                $0.00               $0.00
       Mortgage Arrearage                                 $0.00                $0.00               $0.00
       Debt Secured by Vehicle                            $0.00                $0.00               $0.00
       All Other Secured                                  $0.00                $0.00               $0.00
 TOTAL SECURED:                                           $0.00                $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                $0.00               $0.00
        Domestic Support Ongoing                          $0.00                $0.00               $0.00
        All Other Priority                                $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                          $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $78,629.56         $39,299.96                  $0.00


 Disbursements:

        Expenses of Administration                        $5,095.04
        Disbursements to Creditors                       $39,299.96

 TOTAL DISBURSEMENTS :                                                                   $44,395.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-28361        Doc 54      Filed 04/04/19     Entered 04/04/19 15:11:00            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
